Citation Nr: 0119395	
Decision Date: 07/26/01    Archive Date: 07/31/01

DOCKET NO.  99-23 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an earlier effective date for an increased 
evaluation for varicose veins.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from July 1954 to June 1956.

Initially, the Board of Veterans' Appeals (Board) notes that 
its review of the record reflects that a claim not currently 
developed for appellate review was denied on the basis that 
it was not a well-grounded claim, and must therefore be 
readjudicated by the regional office (RO) pursuant to the 
recently enacted Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 113 Stat. 2096 (2000) (to be codified at 
38 U.S.C.A. § 5103A) (VCAA).  More specifically, an April 
2000 rating decision denied service connection for headaches 
as secondary to service-connected disability or treatment for 
service-connected disability, and although the file does not 
reflect that the veteran filed a notice of disagreement with 
the decision as to this claim, the claim was still 
technically pending at the time the VCAA was signed into law 
on November 9, 2000.  Therefore, this claim is referred to 
the RO for further adjudication consistent with the VCAA.

The Board further notes that as the RO has adjudicated the 
veteran's claim based on consideration of the law and 
regulations applicable to effective dates and clear and 
unmistakable error (CUE), the Board has likewise considered 
the subject appeal based on both theories of entitlement.


FINDINGS OF FACT

1.  A reopened claim for an increased rating for varicose 
veins was received on September 25, 1998; by a rating 
decision in February 1999, the varicose veins of each leg 
were separately rated, with the left leg remaining as 
noncompensable and the right leg rated as 10 percent 
disabling, effective from September 25, 1998.  

2.  An earlier claim for an increased evaluation for varicose 
veins, received on June 3, 1980, was not adjudicated by the 
regional office (RO) and was therefore in open status at the 
time of the RO's rating decision of February 1999.

3.  Entitlement to a 10 percent evaluation was shown at the 
time of the veteran's formal claim on June 3, 1980, a higher 
evaluation for varicose veins either before or after that 
date is not indicated, and with respect to the period of 
January 12, 1998 to September 24, 1998, neither the "old" 
nor the "new" criteria for this disability are more 
favorable than the other.

4.  Unappealed April 1957 and May 1962 rating decisions which 
denied a compensable rating for the veteran's then 
bilaterally-rated varicose vein disability, are final and 
were reasonably supported by the evidence of record and 
prevailing legal authority; they were not undebatably 
erroneous.


CONCLUSIONS OF LAW

1.  The criteria for an earlier effective date of June 3, 
1980, but not earlier, for a 10 percent evaluation for 
service-connected varicose veins, have been met, a higher 
evaluation for varicose veins before or after that date is 
not indicated, and with respect to the period of January 12, 
1998 to September 24, 1998, neither the "old" nor the 
"new" criteria for this disability are more favorable than 
the other.  38 U.S.C. §§ 355 (1976), 1155, 5110 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.157, 3.400 (2000), 4.104, 
Diagnostic Code 7120 (effective before and after January 12, 
1998).

2.  The unappealed April 1957 and May 1962 rating decisions 
which denied a compensable rating for the veteran's then 
bilaterally-rated varicose vein disability were not clearly 
and unmistakably erroneous.  Veterans Regulation No. 3(a); 
Schedule of Rating Disabilities, 1945 Edition, 38 U.S.C.A. 
§ 4005 (1958); 38 C.F.R. §§ 3.104(a) (effective May 29, 1959 
to December 31, 1962), 3.105(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The Board first notes that the issue of entitlement to an 
earlier effective date for the assignment of an increased 
rating for varicose veins has already been developed within 
the guidelines established by the recently enacted VCAA.  
There is no indication in the record that there are any 
outstanding pertinent documents or records from any source 
that are not currently of record, and the Board is satisfied 
that the veteran has been placed on notice of the applicable 
regulations governing the assignment of effective dates and 
CUE, and that remand for further notice of these provisions 
would be an unnecessary waste of appellate time and 
resources.  While the rating criteria applicable to the 
veteran's service-connected disability were revised effective 
January 12, 1998, and the Board's decision to assign an 
effective date earlier than September 25, 1998 requires 
consideration of older criteria not previously considered by 
the RO, since the Board's action is favorable to the veteran, 
the Board finds that remand for readjudication by the RO is 
also unnecessary.  See 38 C.F.R. § 4.104, Diagnostic Code 
7120 (effective before and after January 12, 1998); Bernard 
v. Brown, 4 Vet. App. 384 (1993).

Disability evaluations are determined by the application of a 
schedular rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991) (previously 
located as of June 1980 at 38 U.S.C.A. § 355); 38 C.F.R. 
§ Part 4.  Separate diagnostic codes identify the various 
disabilities.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).

The rating schedule recognizes that a veteran's disability 
evaluation may require reratings in accordance with changes 
in his condition.  It is thus essential, in evaluating a 
disability, that it be viewed in relation to its history.  38 
C.F.R. § 4.1 (2000).

Prior to January 12, 1998, 38 C.F.R. § 4.104, Diagnostic Code 
7120 provided for a noncompensable rating for mild 
varicosities of superficial veins or where there were no 
symptoms.  A 10 percent evaluation was assigned for bilateral 
or unilateral varicosities of superficial veins below the 
knees, with symptoms of pain or cramping on exertion.  A 30 
percent rating was assigned for bilateral varicose veins, 
moderately severe in degree, involving superficial veins 
above and below the knee, with varicosities of the long 
saphenous, ranging in size from one to two centimeters (cm) 
in diameter, with symptoms of pain or cramping on exertion, 
without involvement of the deep circulation.  A 50 percent 
evaluation was applicable for bilateral varicose veins, 
severe in degree, involving superficial veins above and below 
the knee with involvement of the long saphenous, ranging over 
2 cm in diameter, with marked distortion and sacculation, 
edema and episodes of ulceration, with no involvement of deep 
circulation.  For pronounced impairment, as manifested by 
involvement of the deep circulation, with ulceration and 
pigmentation, a 60 percent rating was assigned if the 
disorder was bilateral.  Schedule of Rating Disabilities, 
1945 Edition.

On and after the first day of April 1946, all initial ratings 
in claims for disability compensation or pension and awards 
based thereon under Public Law 2, Seventy-third Congress, 
March 20, 1933, and the Veterans Regulations issued pursuant 
thereto, as amended, shall be determined under the Veterans 
Administration revised Schedule for Rating Disabilities, 
1945, whether the claim covers the period before or after 
that date.  Public Law 458, 79th Congress.

Under the "new" version of Diagnostic Code 7120, effective 
January 12, 1998, varicose veins manifested by intermittent 
edema of an extremity or aching and fatigue in a leg after 
prolonged standing or walking, with symptoms relieved by 
elevation of the extremity or compression hosiery warrants a 
10 percent rating.  A 20 percent rating is warranted for 
persistent edema, incompletely relieved by elevation of an 
extremity, with or without beginning stasis pigmentation or 
eczema.  A 40 percent rating is warranted for persistent 
edema and stasis pigmentation or eczema, with or without 
intermittent ulceration.  A 60 percent rating is warranted 
for persistent edema or subcutaneous induration, stasis 
pigmentation or eczema, and persistent ulceration.  A 100 
percent rating is warranted for massive, board-like edema 
with constant pain at rest.

A note following Diagnostic Code 7120 provides that the 
foregoing evaluations are for involvement of a single 
extremity.  If more than one extremity is involved, each 
involved extremity is to be evaluated separately and the 
ratings combined (under 38 C.F.R. § 4.25), using the 
bilateral factor (38 C.F.R. § 4.26), if applicable.

The Board must apply the prior regulation to rate the 
veteran's disability for periods preceding the effective date 
of the regulatory change of January 12, 1998.  VAOPGCPREC 3-
2000 (April 10, 2000).  After the effective date, the 
disability is to be evaluated under the criteria which are 
more favorable.

The provisions of 38 C.F.R. § 3.400(o)(1) state that the 
effective date for increased compensation is, except as 
provided in 38 C.F.R. § 3.400(o)(2), the date of receipt of 
claim or the date entitlement arose, whichever is later.

Under 38 U.S.C.A. § 5110(b)(2), the effective date of an 
award of increased compensation shall be the earliest date as 
of which it is ascertainable that an increase in disability 
had occurred, if application is received within one year from 
such date.  See also 38 C.F.R. § 3.400(o)(2) (to the same 
effect).

The applicable statutory and regulatory provisions require 
that the Board examine all the evidence of record to 
determine the "earliest date of which," within the year 
prior to the claim, the increase in disability was 
ascertainable.  38 U.S.C.A. § 5110(b)(2) (West 1991); 
38 C.F.R. §§ 3.400(o)(2), 3.155(a) (2000); Quarles v. 
Derwinski, 3 Vet. App. 129 (1992); Servello v. Derwinski, 3 
Vet. App. 196 (1992).

38 C.F.R. § 3.155 (2000) provides the following:

(a) Any communication or action, indicating an intent to 
apply for one or more benefits under the laws administered by 
the Department of Veterans Affairs, from a claimant, his or 
her duly authorized representative, a Member of Congress, or 
some person acting as next friend of a claimant who is not 
sui juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within 1 year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.

(b) A communication received from a service organization, an 
attorney, or agent may not be accepted as an informal claim 
if a power of attorney was not executed at the time the 
communication was written.

(c) When a claim has been filed which meets the requirements 
of § 3.151 or § 3.152, an informal request for increase or 
reopening will be accepted as a claim.

Under the provisions of 38 C.F.R. § 3.157 (2000), the 
effective date of pension or compensation benefits, if 
otherwise in order, will be the date of receipt of a claim or 
the date when entitlement arose, whichever is the later.  A 
report of examination or hospitalization which meets the 
requirements of this section will be accepted as an informal 
claim for benefits under an existing law or for benefits 
under a liberalizing law or VA issue, if the report relates 
to a disability which may establish entitlement. (38 C.F.R. § 
3.155).

Once a formal claim for pension or compensation has been 
allowed or a formal claim for compensation disallowed for the 
reason that the service-connected disability is not 
compensable in degree, receipt of one of the following will 
be accepted as an informal claim for increased benefits or an 
informal claim to reopen.  38 C.F.R. § 3.157(b).

(1) The date of outpatient or hospital examination or date of 
admission to a VA or uniformed services hospital will be 
accepted as the date of receipt of a claim. The provisions of 
this paragraph apply only when such reports relate to 
examination or treatment of a disability for which service- 
connection has previously been established or when a claim 
specifying the benefit sought is received within one year 
from the date of such examination, treatment or hospital 
admission.  38 C.F.R. § 3.157(b)(1).

(2) The date of receipt of evidence from a private physician 
or lay person will be accepted when the evidence furnished by 
or in behalf of the claimant is within the competence of the 
physician or lay person and shows the reasonable probability 
of entitlement to benefits.  38 C.F.R. § 3.157(b)(2).

In analyzing whether a rating decision is fatally flawed, it 
is important to keep in mind the meaning of CUE.  The 
applicable regulation provides that previous determinations 
which were final and binding will be accepted as correct in 
the absence of clear and unmistakable error.  Where evidence 
establishes such error, the prior decision will be reversed 
or amended.  38 C.F.R. § 3.105(a).

To establish a valid claim of CUE, the "appellant must show 
that '[e]ither the correct facts, as they were known at the 
time, were not before the adjudicator[,] or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied.  The claimant, in short, must assert more than a 
disagreement as to how the facts were weighed or evaluated.'"  
Luallen v. Brown, 8 Vet. App. 92, 94 (1995), quoting Russell 
v. Principi, 3 Vet. App. 310, 313 (1992) (en banc).  
Furthermore, in order for a claim of CUE to be reasonably 
raised, "the [appellant] must provide some degree of 
specificity as to what the alleged error is, and, unless it 
is the kind of error that, if true, would be CUE on its face, 
'persuasive reasons must be given as to why the result would 
have been manifestly different but for the alleged error.'"  
Eddy v. Brown, 9 Vet. App. 52, 57 (1996), quoting Fugo v. 
Brown, 6 Vet. App. 40, 44 (1993) (emphasis in original); see 
also Luallen, supra (same).

In Damrel v. Brown, 6 Vet. App. 242, 245 (1994), quoting 
Russell v. Principi, 3 Vet. App. 310, 313- 14 (1992) (en 
banc), it was held that a finding of CUE as to a prior 
determination requires: (1) Either the correct facts, as they 
were known at the time, were not before the adjudicator (that 
is, more than a simple disagreement as to how the facts were 
later evaluated), or the statutory or regulatory provisions 
extant at that time were incorrectly applied; (2) the error 
must be "undebatable" and of the sort "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made"; and (3) a determination that there was CUE must 
be based on the record and law that existed at the time of 
the prior adjudication.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999, hereafter "the Court") has also stated that CUE is 
a very specific and rare kind of "error."  It is the kind of 
error of fact or law that, when called to the attention of 
later reviewers, compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  Thus, even where the 
premise of error is accepted, if it is not absolutely clear 
that a different result would have ensued, the error 
complained of cannot be ipso facto, clear and unmistakable.  
Fugo v. Brown, 6 Vet. App. 40, 43-4 (1993), citing Russell v. 
Principi, 3 Vet. App. at 313 (1992) (en banc) (emphasis in 
the original).

Therefore, in order to determine whether a prior rating 
decision involved CUE, the Board must review the evidence 
which was of record at the time of the rating decision.  A 
determination of clear and unmistakable error must be based 
on the record and the law that existed at the time of the 
prior unappealed decision.  See Eddy, supra (citing Russell, 
3 Vet. App. at 314; and Luallen, 8 Vet. App. at 95).

A review of the record reveals that service connection for 
varicose veins was granted by a rating decision in May 1956 
and assigned a 10 percent evaluation, effective from February 
16, 1956.  Thereafter, March 1957 Department of Veterans 
Affairs (VA) examination did not reveal symptoms of varicose 
veins and an April 1957 rating decision notified the veteran 
of the RO's intention to reduce the 10 percent evaluation to 
noncompensable, effective from June 11, 1957, unless the 
veteran provided additional evidence demonstrating 
entitlement within 60 days of the RO's notice.  If no such 
evidence was received, the reduction was to be considered 
final without further notice to the veteran.  The rating 
decision also noted the results of the March 1957 examination 
which did not reflect current findings with respect to 
varicose veins.  There is no indication that the veteran 
provided such evidence or filed a timely appeal with respect 
to the April 1957 rating decision which then became final.

May 1962 VA surgical examination revealed that the veteran 
had a service-connected diagnosis of varicosities of both 
legs with previous surgical intervention on the left while in 
the service but with no surgery on the right.  Since VA 
examination in March 1957, the veteran reported the 
development of localized phlebitis of the right leg, just 
below the knee on the anterior aspect, for which he was 
hospitalized privately for three days and treated 
conservatively.  There were no particular complaints 
regarding either leg at this time other than the veteran's 
report of several intermittent enlarged veins on the right.  
Examination of the lower extremities revealed the left leg to 
be practically entirely free of any varicosities.  On the 
right, there were some slightly dilated varicosities over the 
anterior aspect of the upper leg just below the knee and more 
so along the medial aspect of the thigh between the knee and 
upper thigh.  In addition, there were one or two very 
slightly dilated varicosities in the leg posteriorly below 
the knee.  Otherwise, there were no particular findings.  
There was no swelling of either lower extremity and there 
were no skin defects.  The diagnosis was varicosities of the 
lower extremities, with previous 1955 surgical intervention 
on the left.

A May 1962 notification letter from the RO to the veteran 
reflects the RO's review of the medical report from recent VA 
examination, and its determination that the evidence did not 
warrant any change in the veteran's overall rating of 10 
percent.  At this time, the veteran was also advised of his 
appellate rights, and there is no indication that the veteran 
filed a timely appeal with respect to the May 1962 denial of 
an increased evaluation for his service-connected varicose 
veins.  Thus, the May 1962 rating decision also became final.  

The veteran subsequently filed a claim for increased rating 
in June 1980, and although there is some indication that the 
RO took some initial action to process the claim, there is no 
indication that the claim was ever formally adjudicated.  
Consequently, the claim thereafter remained in open status.

A reopened claim for an increased rating for varicose veins 
was received on September 25, 1998.  

December 1998 VA examination revealed that the veteran 
complained of aching in both legs, especially the right lower 
extremity, with prolonged standing or walking, and an 
occasional stinging sensation.  There was no swelling.  While 
there were no varicose veins on the left, but on the right 
lower extremity there were large varicose veins, beginning at 
the lower third of the thigh, medially.  These went down to 
the ankle, medially, and over the medial aspect of the knee, 
femoral condyle and tibia.  Color photographs were taken of 
the veteran's varicose veins.  The diagnosis included status 
post varicose vein stripping of the left lower extremity, 
followed by sclerotherapy of the remaining veins (1955), and 
varicose veins of the right lower extremity without 
complicating lesions, but with ache and stinging sensation 
with prolonged standing or walking.

By a rating decision in February 1999, the varicose veins of 
each leg were separately rated, with the left leg remaining 
as noncompensable and the right leg rated as 10 percent 
disabling, effective from September 25, 1998.

At the veteran's personal hearing in October 1999, the 
veteran testified that he was currently having the same kind 
of varicose vein symptoms that he was having in 1956 
(transcript (T.) at p. 3).  Following surgery on the left leg 
in 1955, his right leg symptoms continued (T. at pp. 3-4).  
However, the rating was reduced, and he did not received 
direct notice of this since his disability checks were going 
to the veteran's father in Texas (T. at p. 4).  In 1976, the 
veteran first noticed the discrepancy in his disability 
compensation (T. at p. 4).  The veteran denied that he was 
currently receiving treatment for varicose veins, but noted 
that he was taking pain medication (T. at p. 4).  The veteran 
contended that his inability to walk for long periods was 
related to his varicose veins (T. at p. 5).  He also asserted 
that the examiner that conducted the March 1957 examination 
that led to the discontinuance of his 10 percent rating did 
not adequately describe the symptoms in his right leg (T. at 
p. 6).  

At the veteran's hearing before a Member of the Board in May 
2001, the veteran indicated that he believed that the 10 
percent evaluation for varicose veins should be effective 
from 1957 (T. at p. 2).  The veteran also believed that his 
varicose veins examination in 1957 was very cursory (T. at p. 
3).  He was also hospitalized in 1961 with the same varicose 
veins (T. at p. 3).  The veteran again noted that he did not 
appeal the reduction of the rating for his varicose veins in 
1957 because his checks were going to Texas and he was living 
in California (T. at pp. 4-5).  


II.  Analysis

In reviewing the record on appeal, the Board again notes that 
as the veteran did not file a timely appeal of the April 1957 
decision that reduced the 10 percent rating for varicose 
veins to noncompensable, effective June 11, 1957, that 
decision thereafter became final.  Thus, in order to assign 
an effective date as far back as June 11, 1957, the Board is 
left with a consideration of whether CUE exists with respect 
to that decision, and in this regard, the Court has stated 
that the essence of a claim of CUE is that it is a collateral 
attack on an otherwise final rating decision by a VA regional 
office.  Smith v. Brown, 35 F.3d 1516, 1527 (Fed. Cir. 1994).  
As such, there is a presumption of validity which attaches to 
that final decision, and when such a decision is collaterally 
attacked, the presumption becomes even stronger.  See Fugo, 6 
Vet. App. at 44.  Therefore, a claimant who seeks to obtain 
retroactive benefits based on CUE has a much heavier burden 
than that placed upon a claimant who attempts to establish 
prospective entitlement to VA benefits.  See Akins v. 
Derwinski, 1 Vet. App. 228, 231 (1991).  The Board finds that 
the veteran has not met this burden as to the April 1957 
rating decision.

With respect to his claim of CUE, the veteran, in essence, 
contends that the RO predicated its decision to reduce the 
evaluation of his varicose veins on an inadequate VA medical 
examination in March 1957.  More specifically, the veteran 
asserts that this examination was cursory in nature and that 
the examiner did not adequately note the veteran's symptoms 
of varicose veins in the right leg.  However, the Board's 
review of the examination report from the March 1957 
examination does not reflect any obvious deficiency and/or 
inaccuracy with respect to the examiner's finding of no 
varicose veins.  Consequently, when the RO thereafter relied 
on this finding to support its determination that a reduction 
in rating was appropriate, it engaged in appropriate weighing 
of the then evidence of record, and, as such, the RO's action 
can not support a finding that there was any error, much less 
CUE, in the April 1957 rating decision.  Eddy, 9 Vet. App. at 
58; Luallen, supra.  The Board further notes that if the 
factual question is debatable, there is no basis to support a 
finding of CUE.

Although not specifically indicated by the veteran, the Board 
presumes that the veteran similarly asserts inadequate 
consideration of medical evidence with respect to the 
subsequent rating action of May 1962, which followed 
examination that revealed more pronounced symptoms.  However, 
as was noted above, that decision was also not timely 
appealed, and in view of a contention that also does not 
amount to more than a claim of inadequate weighing of the 
evidence, the record does not support a finding of CUE with 
respect to the May 1962 rating decision.

The Board further notes, however, that following the May 1962 
rating decision, the veteran did submit a claim for increased 
rating on June 3, 1980, which was not adjudicated by the RO 
and thus, remained in open status.  As a result, if the 
record reflects entitlement to an increased rating at the 
time of the June 3, 1980 claim, the veteran would be entitled 
to that date as the effective date for a 10 percent 
evaluation, i.e., the date of entitlement and date of claim 
would be the same date.  38 C.F.R. § 3.400(o)(1).  While the 
Board finds that it is precluded from reweighing April 1962 
medical evidence in assessing a claim of CUE as to the May 
1962 rating decision, the Board may consider evidence of 
record at that time for assessing the level of disability 
subsequent to the May 1962 rating.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

In this regard, the Board notes that although there is no 
other pertinent medical evidence of record between the April 
1962 VA examination and the June 1980 claim for increased 
rating, the VA examination did disclose the veteran's report 
of several intermittent enlarged veins on the right and 
findings of some slightly dilated varicosities over the 
anterior aspect of the upper right leg just below the knee 
and one or two very slightly dilated varicosities in the leg 
posteriorly below the knee.  In addition, the veteran is able 
to at least provide evidence of continuing symptoms 
throughout this period, and there is no evidence that 
controverts these findings.  As the findings are arguably 
consistent with unilateral varicosities of superficial veins 
below the knees, with symptoms of pain or cramping on 
exertion, giving the veteran the benefit of the doubt, the 
Board finds that entitlement to a 10 percent under the older 
rating criteria arose at the time of the veteran's claim of 
June 3, 1980, and therefore, entitlement to an effective date 
of June 3, 1980 for a 10 percent rating for varicose veins is 
warranted.  38 C.F.R. § 4.104, Diagnostic Code 7120 (1979); 
38 C.F.R. § 3.400(o)(1).

Although the record reflects statements from the veteran 
indicating his withdrawal of any claim for entitlement to an 
even higher evaluation for varicose veins from June 3, 1980 
to September 24, 1998, the Board has also proceeded to 
consider such entitlement and finds that it is clearly not 
supported by the examination of April 1962 and the other 
evidence of record.  Applying the older criteria to the 
period of June 3, 1980 to September 24, 1998, a rating in 
excess of 10 percent would require moderately severe or 
greater symptomatology with varicosities of the saphenous 
vein of at least 1 cm in diameter, and there is no competent 
evidentiary support of such symptoms during the relevant time 
period.  Additionally applying the new criteria to the period 
of January 12, 1998 to September 24, 1998, the veteran's 
symptoms likewise do not support persistent edema, 
incompletely relieved by elevation of an extremity, with or 
without beginning stasis pigmentation or eczema, required for 
a 20 percent evaluation, persistent edema and stasis 
pigmentation or eczema, with or without intermittent 
ulceration, required for a 40 percent evaluation, persistent 
edema or subcutaneous induration, stasis pigmentation or 
eczema, and persistent ulceration, required for a 60 percent 
evaluation, or the massive, board-like edema with constant 
pain at rest, required for a 100 percent evaluation.

The Board finds that entitlement under the diagnostic 
criteria for phlebitis (Diagnostic Code 7121) is not 
warranted as the only documented episode was some time 
between March 1957 and April 1962.  In addition, the Board 
finds that the April 1962 VA examination findings and other 
evidence of record do not reflect the type of persistent 
symptoms of phlebitis necessary for an evaluation in excess 
of 10 percent under either the "old" or "new" rating 
criteria.

Finally, the Board has considered entitlement to an even 
earlier effective date based on the application of 38 C.F.R. 
§ 3.400(o)(2), and finds that there is no evidence dated or 
received within one year of June 3, 1980, that would justify 
an earlier effective date pursuant to that regulation.


ORDER

Entitlement to an earlier effective date of June 3, 1980 for 
the grant of a 10 percent evaluation for varicose veins is 
granted subject to the law and regulations governing the 
payment of monetary benefits.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

